MR. JUSTICE SIMON, concurring: Although I concur in the majority opinion and judgment, I feel it in order to observe that while the majority and dissent express different views of jurisdiction to revoke the probationary disposition in these cases, by accepting either approach the same result can be reached. Under the majority view the original dispositional orders were void. Consequently each minor is theoretically still subject to an appropriate dispositional order on the original adjudication of delinquency. Ill. Rev. Stat. 1977, ch. 37, par. 705-1. Under the minority view the dispositions were voidable and the improper dispositions of probation for indefinite terms were waived because the minors did not appeal. Consequently each minor, upon revocation of the improper term of probation, received a new disposition (Ill. Rev. Stat. 1977, ch. 37, par. 705 — 3(6)). The new disposition was one he could have received on the original adjudication. In either case the dispositional orders under which three minors were committed to the Department of Corrections and one now continues on a definite term of probation could have been properly entered under the authority of the original adjudication of delinquency.